OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed, without costs. The statutory language which we have previously interpreted as requiring a subscribing witness to a designating petition in all areas of the State to list his current assembly district (Matter of Vari v Hayduk, 42 NY2d 980; see Matter of Rutter v Coveney, 38 NY2d 993) remains unchanged by the recent recodification of the Election Law (compare Election Law, § 6-132, subd 2, with L 1971, ch 424). Had the Legislature wished to change the law so as to require only those subscribing witnesses who reside in New York City and Nassau County to list their current assembly district, it could have done so quite simply, as it has done with respect to signatories to petitions (see Election Law, § 6-130; Election Law, § 6-132, subd 1, as amd by L 1978, ch 373, § 57). Indeed, legislation to that effect was introduced during the 1978 session of the Legislature (see 1978 S9431, A12741). That proposal was not enacted into law.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.